Title: John Taggart to Thomas Jefferson, 6 June 1813
From: Taggart, John
To: Jefferson, Thomas


          Most Respectd Sir, Philadelphia June 6th 1813.
          With diffidence I take the liberty of addressing you again on a subject the most essential to my happiness, as it respects my son in whose behalf I wrote you on the 20th of Novr last, when he applied for a Midshipmans warrant in the United-States Navy, as he cannot content himself in any other employment,—He has since that time been applying himself to that part of
			 education most suitable for that station, you had the goodness to write me on the 25th Decr & 8th of Jany with Mr Hamiltons letter to you enclosed, which I showed to Mr Jones before he left here for Washington, and according to your permission I forwarded your letter to him the 25th Jany last, I have not heard from him since,—I have thought that perhaps he might be affronted by my writing to you on this Subject, but as I am not a judge of this, may I beg the favor of you to
			 Judge
			 for me in this case, and a line from you to him for to let you know if he has done any thing for my Son, I fear Dear Sir I am encroaching too far on your goodness. I shall not write to Mr Jones until I have the pleasure of hearing from you,—. With sentiments of the highest
           Respect I Remain Yr Obt ServtJohn Taggart
        